                 3:19-cv-03220-SEM-TSH # 168   Page 1 of 10
                                                                                  E-FILED
                                                       Friday, 26 March, 2021 01:27:09 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRIC COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISON

JULIE A. SWANSON, Individually          )
and Mother and Next of Friend of        )
MADISON SWANSON, JOAN A.                )
ELMORE, ROBERT G. ELMORE                )
                                        )
           Plaintiffs,                  )
                                        )
     v.                                 )
                                        )      No. 19-cv-3220
MURRAY BROS, LLC,                       )
JIMMIE DALE COX,                        )
PIRAMAL GLASS-USA, Inc., and            )
LARRY MURRAY TRUCKING, INC.,            )
                                        )
           Defendants.                  )
                                        )
MARGARITA A. MARTINEZ,                  )
                                        )
           Plaintiff,                   )
                                        )
     v.                                 )      No. 20-cv-3083
                                        )
JIMMIE DALE COX, MURRAY                 )
BROS., LLC, Larry MURRAY                )
TRUCKING, INC., and                     )
PIRAMAL GLASS-USA, Inc.                 )
                                        )
           Defendants.                  )

                                OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Margarita A. Martinez’

                              Page 1 of 10
                  3:19-cv-03220-SEM-TSH # 168     Page 2 of 10




Motion to Compel Answers to Plaintiff Martinez Supplemental Discovery

Issued Feb. 8, 2021 (d/e 154) (Motion). For the reasons stated below, the

Motion is DENIED in part with leave to refile after the District Court rules on

Defendant Larry Murray Trucking, Inc.’s Motion for Summary Judgment

(d/e 103) (Summary Judgment Motion).

                               BACKGROUND

      These consolidated diversity actions arise from a three-vehicle

automobile collision that occurred on April 29, 2018 on Interstate 55 in this

District (Collision). Plaintiff Margarita Martinez alleges that Defendant

Jimmie Dale Cox drove a truck (Truck) involved in the Collision. She

alleges that Defendants Murray Bros. LLC, Piramal Glass-USA, Inc., and

Murray Trucking, Inc., (collectively the Business Entity Defendants)

employed Cox as the driver of the Truck at the time. Martinez was a

passenger in a 2001 Chevrolet Cavalier involved in the Collision. Martinez

alleges claims against each Business Entity Defendant and Cox for

negligence in connection with Cox’s operation of the Truck which

negligence proximately caused bodily injuries that Martinez suffered in the

Collision. She also alleges claims against each Business Entity Defendant

for willful and wanton conduct in connection with the Collision and seeks

punitive damages in each of these claims. Finally, Martinez alleges a claim

                                 Page 2 of 10
                  3:19-cv-03220-SEM-TSH # 168     Page 3 of 10




against Larry Murray Trucking, Inc., for negligent hiring, training,

supervision, and retention of Cox that proximally caused her injuries in the

Collision. See Second Amended Complaint at Law (d/e 162), Counts I –

VI. The remaining Plaintiffs in the other consolidated case were the

occupants of the third vehicle involved in the Collision. See generally

Second Amended Complaint at Law (d/e 67).

      On October 29, 2020, Defendant Larry Murray Trucking, Inc., filed

Summary Judgment Motion. Larry Murray Trucking, Inc. asserts that it is

entitled to summary judgment because Murray Bros. LLC, a separate

company, owned and operated the Truck and employed Cox. Larry Murray

Trucking, Inc., therefore, had no connection with the Truck and no liability

for injuries arising from the Collision. Summary Judgment Motion, at 1-2.

The Court gave the Plaintiffs until February 9, 2021 to complete discovery

for their responses to the Summary Judgment Motion. Text Order entered

November 9, 2020. The Court had already set May 7, 2021 as the general

deadline for all fact discovery. Scheduling Order entered April 2, 2020 (d/e

12) (Scheduling Order), at 1. On March 5, 2021, the Court extended the

general fact discovery deadline to August 7, 2021. Minute Entry entered

March 5, 2021.




                                 Page 3 of 10
                  3:19-cv-03220-SEM-TSH # 168     Page 4 of 10




      Larry Murray Trucking, Inc., and Murray Bros, LLC, are both owned

by two brothers, Larry Murray and Lee Murray, and both businesses are

operated in Farmington, Missouri, located in the district of the U.S. District

Court for the Eastern District of Missouri. On January 20, 2021, Martinez

served a subpoena (Subpoena) in the Eastern District of Missouri on

Janice Neubrand, CPA of Crouch, Farley, & Heuring, PC, the

bookkeeper/accountant of Larry Murray Trucking, Inc., and Murray Bros,

LLC. Defendants Larry Murray Trucking, Inc., and Murray Bros, LLC, have

filed motions to quash and the matter is pending in the Eastern District of

Missouri.

      On February 8, 2021, the day before discovery closed on the

Summary Judgment Motion, Martinez served a document production

request (Request) on Larry Murray Trucking, Inc., and Murray Bros, LLC.

The Request asked for the following:

      For the time period from 2010 thru 2020: produce any and all
      checking, savings, and operating accounts records, including
      payments and deposits received, as well as checks issued and
      cashed, for Lee Murray and Larry Murray, and their associated
      businesses Murray Bros, LLC and Larry Murray Trucking, Inc.,
      any and all state and federal tax returns, with any and all
      associated schedules for Lee Murray and Larry Murray, and
      their associated businesses Murray Bros, LLC and Larry
      Murray Trucking, Inc. any and all payroll records for Lee Murray
      and Larry Murray, and their associated businesses Murray
      Bros, LLC and Larry Murray Trucking, Inc., including but not
      limited to, paychecks issued to employees, when they were
                                 Page 4 of 10
                 3:19-cv-03220-SEM-TSH # 168     Page 5 of 10




      paid, by whom, when the checks were issued, from what
      accounts, and any and all documents of whatever kind or
      nature recording or referring to same, including, but not limited
      to, correspondence, emails, contracts, invoices, and
      employment applications appurtenant to same.

Motion, at 1-2. The Subpoena sought substantially the same information.

Counsel for Martinez called or emailed counsel for Larry Murray Trucking,

Inc., on February 4, 2021 to see if his client was going to comply with the

Subpoena, and on February 15, 2021 to see if his client was going to

comply with the Request. Counsel for Martinez also called or emailed

counsel for Murray Bros, LLC, on February 5, 2021 to see if his client was

going to comply with the Subpoena, and on February 15, 2021 to see if his

client would comply with the Request. Counsel for Martinez also called

counsel for Murray Bros, LLC, on February 18, 2021, but counsel for

Martinez does not set forth the purpose of this call. Plaintiff Martinez’ Reply

Brief in Support of Her Motion to Compel Answers to Plaintiff Martinez

Supplemental Discovery Issued Feb. 8, 2021 (d/e 166) (Reply), at 2.

Counsel for Martinez states that these opposing counsel “very clearly

indicated they would not provide any discovery and have not provided any

compromise ....” Reply, at 2.

      On March 8, 2021, Martinez filed the Motion. Martinez asks the Court

to compel production of the documents sought in the Request or delay any

                                Page 5 of 10
                 3:19-cv-03220-SEM-TSH # 168     Page 6 of 10




ruling on the Summary Judgment Motion until the documents are produced.

Motion, at 3. Defendant Larry Murray Trucking, Inc., and Murray Bros, LLC,

oppose the Motion.

                                 ANALYSIS

     As an initial matter, the Court will not delay consideration of the

Summary Judgment Motion. The Summary Judgment Motion was timely

filed. See Scheduling Order, at 3; Fed. R. Civ. P. 56(b) (summary

judgment motion may be filed at any time up to deadline set by order). To

delay consideration of the Summary Judgment Motion, Plaintiff Martinez

needed to submit an affidavit setting forth specific reasons why she cannot

present facts essential to justify her opposition to the Summary Judgment

Motion. Fed. R. Civ. P. 56(d); see Text Order entered February 26, 2021.

The Motion contains no such affidavit.

     The Defendants correctly note that Martinez filed the Motion early

and did not formally certify that she made a good faith effort to meet and

confer to resolve the discovery dispute before resorting to the Court.

Martinez filed the Motion on March 8, 2021, only 28 days after the Request

was served on February 8, 2021, and two days before the responses to the

Request were due. See Fed. R. Civ. P. 34(b)(2)(A) (Responses to

document production requests are due 30 days after service). Defendants

                                Page 6 of 10
                  3:19-cv-03220-SEM-TSH # 168      Page 7 of 10




Larry Murray Trucking, Inc., and Murray Bros, LLC, however, have

responded and have stated their opposition to the Motion. Martinez also

demonstrated in her Reply that her counsel attempted resolve the

discovery dispute before resorting to this Court for relief. The Court,

therefore, will not bar the Motion for its timing or for a lack of formal

certification of a good faith effort to meet and confer. See Fed. R. Civ. P.

37(a)(1).

      Even though the Court will not deny the Motion on these procedural

grounds, the Court will not compel production for use in connection with the

Summary Judgment Motion. Martinez served the Request on February 8,

2021, just one day before discovery closed on the Summary Judgment

Motion on February 9, 2021. The Scheduling Order requires that, “Any

written discovery served subsequent to the date of this Order to be served

by a date that allows the served party the full 30 days provided by the

Federal Rules of Civil Procedure in which to comply.” Scheduling Order, at

1. Martinez should have served the Request by January 10, 2021. She did

not. In addition, the parties have completed the briefing on the Summary

Judgment Motion. Plaintiffs’ Joint Local Rule 7.1 (D)(2) Response to

Defendant Larry Murray Trucking, Inc’s Motion For Summary Judgment

(d/e 155) (Summary Judgment Opposition); Larry Murray Trucking, Inc.’s

                                  Page 7 of 10
                  3:19-cv-03220-SEM-TSH # 168    Page 8 of 10




Responses to Plaintiffs’ Statement of Additional Facts in Opposition to

Motion for Summary Judgment (d/e 159); Larry Murray’s Reply

Memorandum in Support of its Motion for Summary Judgment (d/e 160).

Under these circumstances, the Court will not compel responses for

purposes of responding to the Summary Judgment Order.

      Martinez’ Request, however, was timely for general discovery

unrelated to the Summary Judgment Motion. The general fact discovery

deadline is August 7, 2021. The relevance of the Request, though,

depends on the outcome of the Summary Judgment Motion. Martinez and

the other Plaintiffs have asked for leave to amend their respective

complaints to allege that Murry Bros, LLC, and Larry Murray Trucking, Inc.,

are alter egos of each other. Plaintiffs’ Joint Local Rule 7.1 (D)(2)

Response to Defendant Larry Murray Trucking, Inc’s Motion for Summary

Judgment (d/e 155) (Summary Judgment Opposition), at 2-3. Should the

District Court deny summary judgment and allow the requested amended

complaints, then at least some portion of the financial documents and other

documents sought in the Request could be relevant to the issue of whether

Murry Bros, LLC, and Larry Murray Trucking, Inc., are alter egos of each

other. Portions of the Request could also be relevant to Martinez’ claims

for punitive damages. Even if the District Court allows the Summary

                                Page 8 of 10
                 3:19-cv-03220-SEM-TSH # 168     Page 9 of 10




Judgment Motion, some portions of the documents sought in the Request

could still be relevant to Martinez’ punitive damages claims against Murray

Bros, LLC.

      In light of the uncertainty of the relevance of the information sought in

the Request, the Court finds that the best course is to deny Martinez’

request to compel production with leave to refile after the District Court

resolves the Summary Judgment Motion. The Court will then be in a better

position to determine whether all or a portion of the Request is

proportionate to the needs of the case. If the Request turns out to be

relevant only to Martinez’ punitive damages claims, the Court is inclined to

delay compelling production until after resolution of any other summary

judgment motions that may be filed by the dispositive motion date. The

production of financial information for purposes of punitive damages

generally needs to be produced only if the punitive damage claims survives

summary judgment and will be presented at trial.

      Defendant Murray Bros, LLC, asks for an award of attorney fees and

expenses. The Court did not deny the Motion in full but granted leave to

refile after resolution of the Summary Judgment Motion. The Court

therefore may, in its discretion decide, whether to apportion expenses for




                                Page 9 of 10
                 3:19-cv-03220-SEM-TSH # 168    Page 10 of 10




the Motion. Fed. R. Civ. P. 37(a)(5)(C). The Court in its discretion declines

to apportion expenses, and so, denies the request for fees and expenses.

     THEREFORE, IT IS ORDERED that Plaintiff Margarita A. Martinez’

Motion to Compel Answers to Plaintiff Martinez Supplemental Discovery

Issued Feb. 8, 2021 (d/e 154) is DENIED in part with leave to refile after

the District Court rules on Defendant Larry Murray Trucking, Inc.’s Motion

for Summary Judgment (d/e 103).

ENTER: March 26, 2021

                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 10 of 10
